Citation Nr: 0019742	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle fracture with osteoarthritis prior 
to January 30, 1996.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture with osteoarthritis, status post fusion 
surgery, evaluated as 30 percent disabling on and after June 
1, 1996.

3.  Entitlement to an increased evaluation for a chronic low 
back disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, with osteoarthritis and flatfoot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board previously considered this case, and remanded it in 
January 2000.  It has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  From March 10, 1995, the veteran's right ankle fracture 
residuals were characterized by osteoarthritis, a marked 
limitation of motion with pain, and instability of the ankle 
requiring use of a brace.  Nonunion of fractured bones was 
not evident.   

2.  Since June 1, 1996, the veteran's right ankle fracture 
residuals with osteoarthritis, status post fusion surgery, 
have not been characterized by ankylosis in plantar flexion 
at more than 40 degrees, ankylosis in dorsiflexion at more 
than 10 degrees, or by an abduction, adduction, inversion, or 
eversion deformity.

3.  The veteran's low back disorder is characterized by pain 
with motion, a loss of lateral spine motion, osteoarthritic 
changes, and joint space narrowing.  It is not characterized 
by muscle spasm on extreme forward bending, abnormal mobility 
on forced motion, positive Goldthwait's sign, listing of the 
whole spine to the opposite side, and marked limitation of 
forward bending in the standing position.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
a right ankle fracture with osteoarthritis from March 10, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right ankle fracture with osteoarthritis, 
status post fusion surgery, on and after June 1, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).

3.  The criteria for a 20 percent evaluation for a low back 
condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In February 1973, the veteran sustained a comminuted 
extension fracture of the right distal tibia, with tibial-
talar joint involvement, and impaction of the distal tibial 
fragment.  The veteran underwent an open reduction internal 
fixation (ORIF) at a civilian hospital in Athens, Greece in 
March 1973.  Later, he was transferred to the United States 
Naval Hospital (USNH) in Great Lakes, Illinois.  His post-
operative course there was unremarkable.  The Medical Board 
recommended that he be discharged with a primary diagnosis of 
mild fibrous ankylosis of the right ankle. 

In January 1974, the veteran was granted service connection 
for residuals of a right ankle fracture and for a low back 
strain.  The right ankle fracture residuals were rated as 10 
disabling and the low back strain as noncompensable. 

By rating action dated in January 1986, the evaluation of the 
residuals of the right ankle fracture was increased to 20 
percent.  This rating decision also increased the evaluation 
of the veteran's low back condition from noncompensable to 10 
percent disabling, after chronic low back pain had been 
diagnosed in the VA examination.

These evaluations were continued by subsequent rating actions 
and were in effect when the veteran filed his current claims 
for increased evaluations in December 1994.  

Outpatient treatment records from the Iowa City, Iowa VA 
Medical Center (VAMC) show that the veteran's right ankle was 
evaluated during an orthopedic consultation on March 10, 
1995.  The veteran said that his ankle pain had become 
progressively worse during the past 2-3 years and that he 
took naproxen as needed.  During the examination, he achieved 
10 degrees of dorsiflexion and 30 degrees of plantar flexion 
but only with pain.  Neurovascular complications were absent.  
It was decided to treat the right ankle conservatively, with 
a brace.

A VA examination was conducted in later March 1995.  Right 
ankle X-rays revealed degenerative disease of the ankle and 
tarsal metatarsal joint.  On physical examination, the 
veteran displayed limited range of right ankle motion.  He 
achieved 10 degrees of dorsiflexion and plantar flexion.  The 
veteran complained of having bilateral ankle pain but more so 
in the right.  He said that the pain would flare up every 2-3 
days, and reported that he could not walk more than 50-60 
yards at a time without pain.  He indicated that wearing a 
sleeve on his right ankle was helpful but only minimally.  
The examiner found moderate right ankle swelling without 
appreciable crepitus.  The diagnosis was severe right ankle 
degenerative joint disease.

X-rays of the lumbar spine also were taken for the March 1995 
VA examination.  They were compared with, and revealed no 
significant change from, the results of the November 1991 
studies.  The lumbar vertebrae were aligned in normal 
fashion, with pedicles intact at all levels.  As on the 
November 1991 x-ray, there was pictured a Schmorl's node 
deformity involving the inferior endplates of T12 and L1.  
Mild anterior spurring was noted at T11-T12 and L3-L4.  On 
physical examination, no point tenderness, postural 
abnormalities, or fixed deformity of the spine was found.  
The examiner noted that muscle strength and reflexes were 
symmetric and that there was no neurological involvement.  
The veteran reported to the examiner that he was having 
intermittent low back pain approximately twice per month over 
the last 2-3 years but this pain did not radiate beyond the 
back.  He flexed his low back forward so that his fingertips 
reached his distal shin.  Backward extension was to 25 
degrees, left and right lateral flexion to 35 degrees, and 
bilateral lateral rotation was to 50 degrees.  There was no 
objective evidence of pain on motion.  The examination 
resulted in a diagnosis of no abnormality of the spine. 

Thereafter, outpatient treatment records were submitted from 
the Iowa City, Iowa VA Medical Center (VAMC).  These records 
document that in August 1995, the veteran twisted his right 
ankle.  On examination the veteran exhibited 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with 10 
degrees of inversion and 5 of eversion.  The veteran said 
that the intensity of his right would vary.  He again 
reported that he took naproxen as needed.  It was noted that 
the veteran wore a brace for his right ankle and sometimes 
used crutches.  It was suggested in the treatment note that 
in view of the severity of the degenerative joint disease in 
his right ankle, the veteran be evaluated for orthopedic 
shoes.

The veteran testified at a personal hearing held at the RO in 
October 1995.  He said that he took pain medicine 
approximately every other day for his right ankle.  He 
averred that his right ankle was sometimes numb and that he 
could not walk on it more than approximately 50-60 yards 
without its swelling.  He said that because of his right 
ankle condition, he could not ascend or descend stairs 
without relying on a railing.  Appearing to refer to having 
twisted his right ankle in August 1995, he recounted that his 
right ankle was unstable and tended to give way on uneven 
surfaces.  He said that his right foot would lean to the 
right when he walked.  He said that he had been wearing the 
brace prescribed for his right ankle every day for the past 
three months, that he sometimes relied on crutches, and that 
he was a candidate for orthopedic shoes.  He averred that he 
had pain with any motion of his right ankle and particularly 
with upward flexion (dorsiflexion).  As to his low back 
condition, the veteran testified that he had intermittent 
pain and indicated that at its worst this pain felt like the 
tightening of a wrench around his back.  He also testified 
that he experienced flare-ups of pain with exertion of his 
low back.  He said that he could not lift so much as 10 
pounds without experiencing pain that he had pain with 
bending and stooping.  He said that the most painful motions 
involving his low back were bending forward and coming back.  

The veteran further testified at the October 1995 personal 
hearing that as a result of his disabilities - - particularly 
that of his right ankle - - he had reduced functional 
capabilities.  He said that he could perform few tasks around 
his home.  He stated that recently he had purchased a power 
mower for cutting the grass but had to operate it with the 
left foot only, with his right leg propped on the mower's 
deck  The veteran noted that for a number of years, he had 
been unable to perform his regular occupation of truck 
driving and would not meet the physical requirements today.

Additional outpatient treatment records obtained from the 
Iowa City VAMC show that in January 1996, the veteran again 
had an orthopedic consultation for his right ankle.  The 
orthopedist determined that conservative treatment had not 
helped the veteran's pain and that fusion surgery should be 
performed.  X-rays taken in connection with the consultation 
revealed severe post-traumatic degenerative changes in the 
right ankle.  They were read in comparison with those taken 
in March 1995, and it was determined that they pictured a 
condition that had worsened since then.

Inpatient treatment records from the Iowa City VAMC reflect 
that the fusion surgery was performed later in January 1996.  
As part of the surgery, two lag screws were placed into the 
tibia and the talus.  The veteran's intraoperative and post-
operative courses were unremarkable.  The veteran was 
instructed on the use of crutches just prior to his 
discharge.  He was discharged in February with instructions 
to return to the VAMC for follow-up care.

In March 1996, there was rendered a hearing officer's 
decision increasing the evaluation of the veteran's right 
ankle disability from 20 to 30 percent effective April 1, 
1996.  A temporary total disability rating for the right 
ankle was granted from January 30, 1996 through March 31, 
1996 for hospitalization and subsequent convalescence.  

Additional records from the Iowa City VAMC were received into 
the claims file thereafter.  X-rays taken of the right ankle 
in March and April 1996 revealed continued progress of the 
fusion and no complications.  The cast was removed from the 
ankle in April 1996.  Mild diffuse swelling was observed at 
that time, but the veteran had no pain with motion of the 
ankle.  An ankle brace was substituted for the removed cast.  
In June 1996, the veteran notified the VAMC that he was not 
having problems with his right ankle and did not need to 
report for the appointment scheduled at that time.

A rating decision issued in May 1998 extended through May 31, 
1996 the temporary total disability rating that previously 
had been granted for the right ankle.  The ground for this 
extension was that post-operative convalescence and follow-up 
care had taken place through the later time.  The effective 
date of the 30 percent therefore was changed to June 1, 1996.

During a VA examination conducted in February 2000, the 
veteran's right ankle condition again was assessed.  It was 
noted in the examination report that the veteran was working 
as a carpet cleaner and that he was not wearing an ankle 
brace.  The veteran said that his right ankle had improved 
since the fusion surgery.  He indicated, however, that he 
still had throbbing and what the examiner took to be effusion 
in his right ankle after prolonged standing.  He said that he 
occasionally took ibuprofen.  X-rays revealed a right 
tibiotalar fusion with evidence of previous ORIF following a 
distal right tibia fracture.  On physical examination of the 
ankle there was no effusion.  There was tenderness to 
palpation along the anterior and inferior aspects of the 
right lateral malleolus but none over the right plantar 
ligament.  (It was also noted that the veteran had pes planus 
bilaterally)  The veteran was unable to dorsiflex or plantar 
flex the right ankle.  However, inversion of approximately 15 
degrees was evidenced.  The impression was status post right 
tibiotalar fusion with minimal discomfort but tenderness and 
inversion laxity suggestive of anterior tibial fibular 
ligament strain.  The latter was observed to be most likely 
consistent with the trauma sustained in 1973.

The February 2000 VA examination also concerned the veteran's 
low back condition.  X-rays revealed a mild progression of 
lumbar spine degenerative disease.  On physical examination, 
the veteran displayed no postural defects.  He was able to 
walk well, including on his toes and heels.  The veteran was 
able to flex his low back to 95 degrees, with a pulling 
sensation over the low back muscles.  He achieved 25 degrees 
of forward extension and 20 degrees of lateral flexion in 
each direction.  He exhibited no fatigability from performing 
movements for the examiner.  No palpable paraspinous lumbar 
muscle spasm was detected, and straight leg raising was 
negative bilaterally.  No abnormalities in the veteran's 
reflexes or sensation were observed.  The impression was mild 
progressive degenerative changes of the lumbar spine without 
evidence of nerve root entrapment.

II.  Analysis

The veteran has alleged that his disabilities are more severe 
than contemplated by their current evaluations.  Thus, the 
veteran's claims of entitlement to increased evaluations of 
his disabilities are well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  Furthermore, it is 
"not expected . . . that all cases will show all the 
findings specified" by an applicable rating provision.  
38 C.F.R. § 4.21 (1999).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

i. Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle fracture with osteoarthritis 
prior to January 30, 1996.

The veteran's right ankle condition may be evaluated as 
traumatic arthritis under Diagnostic Code 5010.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  This 
provision in turn directs that the condition be rated as 
degenerative arthritis under Diagnostic Code 5003.  This 
diagnostic code provides that when, as in this case, 
degenerative arthritis has been established by x-rays, the 
condition must be rated on limitation of motion under the 
applicable diagnostic code for the joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Diagnostic 
Code 5271 pertains to limitation of motion of the ankle.  It 
authorizes a maximum evaluation of 20 percent for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).  Therefore, it affords no basis for increasing 
the 20 percent evaluation applicable to the veteran's right 
ankle disability prior to January 30, 1996.  A schedular 
disability rating may be augmented under VA regulations for 
additional disability due to, among other causes, functional 
loss due to pain on use of the part or parts concerned, 
and/or for weakness and fatigability on their use if such is 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant in undertaking motion.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  However, when a claimant has been 
granted the highest possible rating under a schedular rating 
provision pertaining to limitation of motion, he is not 
entitled to an augmented rating by virtue of those 
regulations.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Nor do other schedular rating provisions pertaining 
specifically to the ankle furnish a basis for an evaluation 
of the veteran's right ankle condition in excess of 20 
percent.  The Board notes that although Diagnostic Code 5270 
allows for a maximum evaluation of 40 percent, it pertains to 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.   Here, there is no evidence of ankylosis of the 
ankle prior to January 30, 1996.  

However, the veteran's right ankle condition also involves 
the lower tibia.  The injury sustained in service was a 
comminuted extension fracture of the right distal tibia with 
involvement of the tibial-talar joint and impaction of the 
distal tibial fragment.  The medical evidence reviewed above 
indicates as well that before the performance of the fusion 
surgery in January 1996, the veteran's right ankle was found 
to be unstable.  Eventually, in March 1995, a brace was 
prescribed.  Therefore, it is appropriate to evaluate the 
right ankle condition prior to January 30, 1996, under 
Diagnostic Code 5262, which pertains to impairment of the 
tibia and fibula.  

Diagnostic Code 5262 authorizes a 20 percent evaluation for 
malunion of the tibia with moderate ankle disability and a 30 
percent evaluation for malunion of the tibia with marked 
ankle disability.  A 40 percent evaluation is authorized for 
nonunion of the tibia with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  The veteran's right 
ankle condition prior to January 30, 1996 may be analogized 
to malunion of the tibia.  See 38 C.F.R. § 4.20 (1999).  The 
issue then becomes whether the right ankle disability at that 
time more closely approximated that described by the criteria 
for a 20 percent than for a 30 percent rating.  The Board 
finds that the disability was more than moderate.  In 
addition to there having been marked limitation of motion 
(warranting a 20 percent evaluation in itself, under 
Diagnostic Code 5271), there was instability of the ankle 
structure requiring the use of a brace.  The Board finds that 
the right ankle condition more closely approximated that 
described by the 30 percent rating for malunion of the tibia 
than by the 20 percent.  Therefore, a 30 percent evaluation 
will be granted for the veteran's right ankle condition 
effective from March 10, 1995.

ii.  Entitlement to an increased evaluation for
residuals of a right ankle fracture with osteoarthritis, 
status post fusion surgery, currently evaluated as 30 percent 
disabling.

The Board notes that the veteran must be considered to be 
seeking the maximum benefit allowed by law and regulation for 
his service-connected disabilities.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Although the evaluation of his right ankle 
disability was increased from 20 to 30 percent in the course 
of this appeal by a hearing officer's rating decision 
rendered in March 1996, the veteran has not been granted the 
maximum evaluation of the disability potentially available 
under relevant diagnostic codes.  Therefore, his claim for an 
increased evaluation of his right ankle disorder remains 
viable on appeal.  Id.

The issue is the degree of disability of the veteran's right 
ankle after it was surgically fused in January 1996.  At the 
February 2000 VA examination the veteran could not achieve 
dorsiflexion or plantar flexion--the ankle was ankylosed.  
Thus, Diagnostic Code 5270, which pertains to ankylosis of 
the ankle, is for application here.  

Under Diagnostic Code 5270, a 30 percent evaluation is 
authorized for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  A 40 percent evaluation is warranted when there is 
ankle ankylosis in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The issue is whether the veteran's right ankle condition from 
January 30, 1996, more closely approximates that described by 
the criteria for a 40 percent than for a 30 percent 
evaluation under this diagnostic code.  See 38 C.F.R. § 4.7.  

The evidence indicates that after the fusion surgery was 
performed, the right ankle was ankylosed in dorsiflexion 
between 0 and 10 degrees.  This factor satisfies the 
requirement for a 30 percent evaluation under Diagnostic Code 
5270.  There is no indication in the evidence of right ankle 
ankylosis in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, either of which 
findings would satisfy the requirement for a 40 percent 
rating under this diagnostic code.  In addition, the February 
2000 VA examination found that the veteran demonstrated right 
ankle inversion to 15 degrees.  A 40 percent rating is 
warranted under Diagnostic Code 5270 for ankylosis satisfying 
the criteria for a 30 percent evaluation and also involving 
an inversion deformity.  The Board finds that an inversion 
deformity has not been established by the moderate degree of 
ankle inversion found in this case.  Therefore, a rating in 
excess of the 30 percent evaluation for the veteran's right 
ankle condition post January 1996 fusion surgery is denied.

As noted above, a schedular disability rating may be 
augmented under VA regulations for additional disability due 
to, among other causes, functional loss due to pain on use of 
the part or parts concerned, and/or for weakness and 
fatigability on their use if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion.  See 38 C.F.R. §§ 4.40, 4.45.  
However, the evidence in this case is that veteran 
experienced dramatic reduction of his pain after the right 
ankle fusion surgery was accomplished.  His earlier 
discomfort was minimized.  Furthermore, he was able to return 
to a regular job, and one which requires him to be on his 
feet.  Thus, there is no showing of functional loss due to 
pain for the period in question.  Other functional loss, that 
due to the ankylosis resulting from the surgery, has been 
contemplated by the schedular rating granted by this 
decision.  Therefore, the Board finds that while some of the 
factors to be considered under 38 C.F.R. § 4.40 and § 4.45 
are present in this case, they do not warrant an augmented 
rating.

The Board has considered whether the veteran might be 
entitled to a rating greater than 30 percent for his right 
ankle condition after January 30, 1996 under another 
diagnostic code.  As noted above, the veteran's right ankle 
disability involves a prior fracture of the tibia.   
Diagnostic Code 5262 authorizes a 30 percent evaluation for 
malunion of the tibia with marked ankle disability and a 40 
percent evaluation for nonunion of the tibia with loose 
motion of the ankle or knee requiring use of a brace.  
However, the condition of the veteran's ankle post fusion 
surgery is not comparable to either malunion or nonunion.  
Furthermore, it was found on the February 2000 VA examination 
that the veteran no longer used an ankle brace.  Therefore, 
an evaluation under this diagnostic code higher than the 30 
percent rating assigned is not in order.  Other relevant 
diagnostic codes also have been reviewed, but they do not 
afford the possibility of a rating higher than 30 percent.

iii.  Entitlement to an increased evaluation for a low back 
disorder

The May 1995 rating decision that the veteran now appeals 
characterizes the issue pertaining to the veteran's back as 
one of entitlement to an increased evaluation for low back 
pain.  Since the evidence discloses a condition that involves 
not only pain but other medical characteristics, the Board 
has re-formulated the issue as one of entitlement to an 
increased evaluation for a low back disorder.

In the May 1995 rating decision, the veteran's low back 
condition has been rated for lumbosacral strain under 
Diagnostic Code 5295 and has been assigned an evaluation of 
10 percent.  Under this Code, a 10 percent evaluation is 
authorized for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted if the 
disability involves muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is to be assigned for a 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The first question to be considered is whether the veteran's 
low back condition more closely approximates that described 
by the criteria for a 20 percent than for a 10 percent 
evaluation under this diagnostic code.  See 38 C.F.R. § 4.7.

The evidence of record reflects that the veteran has 
consistently reported experiencing pain with motion of his 
lumbar spine.  The March 1995 and February 2000 VA 
examination reports document that the veteran has 
osteoarthritic changes (osteophyte formation) throughout his 
lumbar spine as well as a narrowing of some of the disc 
spaces.  These changes have been assessed as having increased 
somewhat since October 1988 and have been characterized as 
mildly progressive degenerative disease of the lumbar spine.  
Osteoarthritic changes and narrowing of joint space are 
characteristics associated with a rating in excess of 10 
percent under Diagnostic Code 5295.  It is to be noted that 
on the February 2000 VA examination, it was determined that 
the veteran's arthritis of the lumbar spine did not involve 
any nerve root entrapment.  However, when lumbar 
osteoarthritic changes and narrowing of joint space are 
accompanied by muscle spasm on extreme forward bending and/or 
loss of lateral motion of the lumbar spine, a 20 percent 
evaluation would be warranted.  Although muscle spasm has not 
been demonstrated, the veteran does exhibit a loss of lateral 
motion in his low back.  Other features in the rating 
schedule that could warrant an increased rating in this case 
- - positive Goldthwait's sign, listing of the whole spine to 
the opposite side, and marked limitation of forward bending 
in the standing position, abnormal mobility on forced motion 
- - have not been shown to be part of the veteran's low back 
condition.  There has, however, been a clinically 
demonstrable increase in limitation of motion.  

Therefore, the Board finds that the veteran's low back 
condition more closely approximates that described by the 
criteria for a 20 percent rating under Diagnostic Code 5295.  
The condition involves certain of the characteristics 
identified in the diagnostic code with a rating in excess of 
10 percent.  Therefore, the Board finds that the veteran's 
low back condition warrants a rating of 20 percent under this 
diagnostic code.  On the other hand, most of the 
characteristics associated with a rating in excess of 10 
percent under this diagnostic code are not evidenced by the 
veteran's low back condition.  Therefore, the Board is of the 
opinion that rating in excess of 20 percent is not warranted 
under Diagnostic Code 5295.

The Board considered whether the veteran might be entitled to 
a rating greater than 20 percent for his low back condition 
under another diagnostic code.  Diagnostic Code 5293 concerns 
intervertebral disc syndrome. Under this diagnostic code, a 
20 percent rating is provided for moderate disability, with 
recurring attacks.  A 40 percent evaluation is provided for a 
severe condition involving recurrent attacks with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  Significantly, however, both the examination in 1995 
and 2000, revealed no neurological abnormality, and no 
dysfunction.  Thus, the appellant's disorder cannot be 
likened to a severe intervertebral disc syndrome.  An 
evaluation greater than 20 percent under this diagnostic code 
therefore is unwarranted.

The veteran's low back condition also may be evaluated as 
degenerative arthritis under Diagnostic Code 5003.  There are 
x-ray findings of degenerative arthritis of the low back.  As 
noted above, when degenerative arthritis has been established 
by x-rays, the condition must be rated on limitation of 
motion under the applicable diagnostic code for the joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine.  Under this diagnostic code, a 20 percent 
rating is afforded for moderate limitation of motion and a 40 
percent rating for a severe limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  None of the range of motion 
testing documented in the claims file resulted in 
measurements that equate to a severe limitation of motion.  
At most, any limitation is moderate in degree.  As such, they 
would warrant no more than a 20 percent rating under this 
diagnostic code.  Therefore, an evaluation in excess of 20 
percent is not available to the veteran under Diagnostic Code 
5292.

Diagnostic Code 5289 affords a 40 percent evaluation for 
favorable ankylosis of the lumbar spine and a 60 percent 
evaluation for unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (1999).  However, as the medical evidence does not 
show that the veteran's lumbar spine is ankylosed, this 
diagnostic code is not for application.

Finally, the Board notes that the veteran may have some 
functional loss and weakened movement because of his low back 
pain.  A compensable disability rating may be given under VA 
regulations for disability due to, among other causes, 
functional loss due to pain on use of the part or parts 
concerned, and/or for weakness and fatigability on use if 
such is supported by adequate pathology and evidenced by the 
visible behavior of a claimant in undertaking motion.  38 
C.F.R. §§ 4.40, 4.45.  VA may consider granting an augmented 
rating under these regulations when the musculoskeletal 
disability is evaluated under a diagnostic code that 
contemplates limitation of motion and additional functional 
loss due to pain or weakness is demonstrated.   DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995). Here, the medical 
evidence documents that the veteran has pain with motion of 
his low back.  However, there is no evidence that this pain 
causes disuse atrophy, incoordination on use, or other 
pathology manifested by visible behavior by the appellant 
which would warrant an evaluation in excess of 20 percent.  
Indeed, it is well to recall that the 20 percent disability 
rating itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Therefore, the Board finds that while some of the 
factors to be considered under 38 C.F.R. § 4.40 and § 4.45 
are present in this case, they do not warrant an augmented 
rating of the veteran's disability - - that is, a rating of 
severe - - under the provision of the rating schedule 
pursuant to which a 20 percent evaluation has been assigned 
by this decision.


ORDER

A 30 percent evaluation for residuals of a right ankle 
fracture with osteoarthritis from March 10, 1995, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 30 percent for residuals of a 
right ankle fracture with osteoarthritis, status post fusion 
surgery, is denied.

A 20 percent evaluation for a low back condition is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

Service connection was granted and a 20 percent evaluation 
assigned for residuals of a fracture to his left ankle 
incurred in February 1973.  In a rating decision dated in 
January 1986, left flatfoot was specified as one of those 
residuals.  At the same time, the evaluation of those 
residuals was decreased from 20 to 10 percent.  

It appears, however, that the evaluation of left flatfoot may 
be governed by the principle, enunciated in Esteban v. Brown, 
6 Vet. App. 259 (1994), which provides that separate 
disability ratings are required when different functional 
disabilities are encountered.

Hence, this case is REMANDED for the following actions:

1.  The RO must consider whether the 
appellant's left flat foot warrants a 
rating separate from his left ankle 
fracture residuals.  

2.  If the RO decides that the two 
disabilities should not be rated 
separately, the RO should return the case 
to the Board for further appellate 
consideration.

3.  If the RO instead decides that the 
two disabilities should be rated 
separately, it should then readjudicate 
the issues of entitlement to an increased 
evaluation of each disability.  If the 
benefits sought are not granted to the 
appellant's full satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



